


110 HR 2378 IH: Services to Prevent Veterans Homelessness

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2378
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Ms. Herseth Sandlin
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a
		  financial assistance program to facilitate the provision of supportive services
		  for very low-income veteran families in permanent housing, and for other
		  purposes.
	
	
		1.Financial assistance for
			 supportive services for very low-income veteran families in permanent
			 housing
			(a)Short
			 TitleThis Act may be cited as the Services to Prevent Veterans Homelessness
			 Act.
			(b)PurposeThe
			 purpose of this Act is to facilitate the provision of supportive services for
			 very low-income veteran families in permanent housing.
			(c)Authorization of
			 Financial Assistance
				(1)In
			 generalSubchapter V of chapter 20 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						2044.Financial
				assistance for supportive services for very low-income veteran families
				residing in permanent housing
							(a)Distribution of
				Financial Assistance(1)The Secretary shall
				provide financial assistance to eligible entities approved under this section
				to provide and coordinate the provision of the supportive services for very
				low-income veteran families residing in permanent housing.
								(2)(A)Financial assistance
				under this section shall consist of payments for each such family for which an
				approved eligible entity provides or coordinates the provision of supportive
				services.
									(B)The Secretary shall establish a
				formula for determining the rate of payments provided to a very low-income
				veteran family receiving supportive services under this section. The rate shall
				be adjusted not less than once annually to reflect changes in the cost of
				living. In calculating the payment formula under this subparagraph, the
				Secretary may consider geographic cost of living variances, family size, and
				the cost of services provided.
									(3)In providing financial assistance
				under paragraph (1), the Secretary shall give preference to an entity that
				provides or coordinates the provision of supportive services for very
				low-income veteran families who are transitioning from homelessness to
				permanent housing.
								(4)The Secretary shall ensure that, to
				the extent practicable, financial assistance under this subsection is equitably
				distributed across geographic regions, including rural communities and tribal
				lands.
								(5)Each entity receiving financial
				assistance under this section to provide supportive services to a very
				low-income veteran family shall notify the family that such services are being
				paid for, in whole or in part, by the Department.
								(6)The Secretary may require an entity
				receiving financial assistance under this section to submit a report to the
				Secretary describing the supportive services provided with such financial
				assistance.
								(b)Application for
				Financial Assistance(1)An eligible entity
				seeking financial assistance under subsection (a) shall submit to the Secretary
				an application in such form, in such manner, and containing such commitments
				and information as the Secretary determines to be necessary.
								(2)An application submitted under
				paragraph (1) shall contain—
									(A)a description of the supportive
				services proposed to be provided by the eligible entity;
									(B)a description of the types of very
				low-income veteran families proposed to be provided such services;
									(C)an estimate of the number of very
				low-income veteran families proposed to be provided such services;
									(D)evidence of the experience of the
				eligible entity in providing supportive services to very low-income veteran
				families; and
									(E)a description of the managerial
				capacity of the eligible entity to—
										(i)coordinate the provision of
				supportive services with the provision of permanent housing, by the eligible
				entity or by other organizations;
										(ii)continuously assess the needs of
				very low-income veteran families for supportive services;
										(iii)coordinate the provision of
				supportive services with the services of the Department;
										(iv)tailor supportive services to the
				needs of very low-income veteran families; and
										(v)continuously seek new sources of
				assistance to ensure the long-term provision of supportive services to very
				low-income veteran families.
										(3)The Secretary shall establish
				criteria for the selection of eligible entities to receive financial assistance
				under this section.
								(c)Technical
				Assistance(1)The Secretary shall
				provide training and technical assistance eligible entities that receive
				financial assistance under this section with respect to the planning,
				development, and provision of supportive services to very low-income veteran
				families occupying permanent housing.
								(2)The Secretary may provide the
				training described in paragraph (1) directly or through grants or contracts
				with appropriate public or nonprofit private entities.
								(d)Authorization of
				appropriationsThere is authorized to be appropriated, for each
				fiscal year, $25,000,000, to carry out this section, of which not more than
				$750,000 may be used to provide technical assistance under subsection
				(c).
							(e)DefinitionsFor
				the purposes of this section:
								(1)The term
				very low-income veteran family means a veteran family whose
				income does not exceed 50 percent of the median income for the area, as
				determined by the Secretary in accordance with this paragraph, except
				that—
									(A)the Secretary shall
				make appropriate adjustments to the income requirement under subparagraph (A)
				based on family size; and
									(B)the Secretary may
				establish an income ceiling higher or lower than 50 percent of the median
				income for an area if the Secretary determines that such variations are
				necessary because the area has unusually high or low construction costs, fair
				market rents (as determined under section 8 of the United States Housing Act of
				1937 (42 U.S.C. 1437f)), or family incomes.
									(2)The term
				veteran family includes a veteran who is a single person and a
				family in which the head of household or the spouse of the head of household is
				a veteran.
								(3)The term
				consumer cooperative has the meaning given such term in section
				202 of the Housing Act of 1959 (12 U.S.C. 1701q).
								(4)The term
				eligible entity means—
									(A)a private
				nonprofit organization; or
									(B)a consumer
				cooperative.
									(5)The term
				homeless has the meaning given the term in section 103 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302).
								(6)The term
				permanent housing means community-based housing without a
				designated length of stay.
								(7)The term
				private nonprofit organization means—
									(A)any incorporated
				private institution or foundation—
										(i)no
				part of the net earnings of which inures to the benefit of any member, founder,
				contributor, or individual;
										(ii)which has a
				governing board that is responsible for the operation of the supportive
				services provided under this section; and
										(iii)which is
				approved by the Secretary as to financial responsibility;
										(B)a for-profit
				limited partnership, the sole general partner of which is an organization
				meeting the requirements of clauses (i), (ii), and (iii) of subparagraph
				(A);
									(C)a corporation
				wholly owned and controlled by an organization meeting the requirements of
				clauses (i), (ii), and (iii) of subparagraph (A); and
									(D)a tribally
				designated housing entity (as defined in section 4 of the Native American
				Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)).
									(8)The term
				supportive services means the following:
									(A)Services provided
				by an eligible entity or subcontractors that address the needs of very
				low-income veteran families occupying permanent housing, including—
										(i)outreach
				services;
										(ii)health care
				services, including diagnosis, treatment, and counseling for mental health and
				substance abuse disorders and for post-traumatic stress disorder, if such
				services are not readily available through the Department of Veterans Affairs
				medical center serving the geographic area in which the veteran family is
				housed;
										(iii)habilitation and
				rehabilitation services;
										(iv)case management
				services;
										(v)daily living
				services;
										(vi)personal
				financial planning;
										(vii)transportation
				services;
										(viii)vocational
				counseling;
										(ix)employment and
				training;
										(x)educational
				services;
										(xi)assistance in
				obtaining veterans benefits and other public benefits, including health care
				provided by the Department;
										(xii)assistance in
				obtaining income support;
										(xiii)assistance in
				obtaining health insurance;
										(xiv)fiduciary and
				representative payee services;
										(xv)legal services to
				assist the veteran family with reconsiderations or appeals of veterans and
				public benefit claim denials and to resolve outstanding warrants that interfere
				with the family’s ability to obtain or retain housing or supportive
				services;
										(xvi)child
				care;
										(xvii)housing
				counseling;
										(xviii)other services
				necessary for maintaining independent living; and
										(xix)coordination of
				services described in this paragraph.
										(B)Services provided by an eligible entity or
				subcontractors, including services described in clauses (i) through (xix) of
				subparagraph (A), that are delivered to very low-income veteran families who
				are homeless and who are scheduled to become residents of permanent housing
				within 90 days of the date on which the service is provided pending the
				location or development of housing suitable for permanent housing.
									(C)Services provided by an eligible entity or
				subcontractors, including services described in clauses (i) through (xix) of
				subparagraph (A), for very low-income veteran families who have voluntarily
				chosen to seek other housing after a period of tenancy in permanent housing,
				that are provided, for a period of 90 days beginning on the date on which such
				a family exits permanent housing or until such a family commences receipt of
				other housing services adequate to meet the needs of the family, but only to
				the extent that services under this paragraph are designed to support such a
				family in the choice to transition into housing that is responsive to the
				individual needs and preferences of the
				family.
									.
				(2)Clerical
			 amendmentThe table of section at the beginning of such chapter
			 is amended by inserting after the item relating to section 2043 the following
			 new item:
					
						
							2044. Financial assistance for supportive
				services for very low-income veteran families in permanent
				housing.
						
						.
				
